Citation Nr: 9931700	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-37 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois and the Cleveland, Ohio VARO.  In a June 
1994 rating decision, the Chicago VARO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a low back disorder.  The 
case was subsequently transferred to the Cleveland VARO, 
which determined in an October 1998 rating decision that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hidradenitis of the groin 
and both axillae.

The Board observes that, in a statement dated in November 
1998, the veteran again raised the issues of entitlement to a 
total disability rating for pension purposes prior to 
February 8, 1986 and entitlement to service connection for 
narrowing at C5-C6, spondylosis, curvature of the spine, a 
leg length discrepancy, an abscess on the hips, and post-
traumatic stress disorder.  Also, in a September 1999 
statement, the veteran raised the issue of entitlement to 
service connection for arthritis of both hips.  These issues 
are not among the issues on appeal in the present case, and 
the Board refers them back to the RO for appropriate action. 

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder will be addressed in both the REASONS AND BASES 
and the REMAND sections of this decision.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hidradenitis of the 
groin and both axillae will be addressed solely in the REMAND 
section of this decision.



FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disorder was denied in a series of rating decisions and Board 
decisions dating back to November 1980; the most recent 
decision by the Board denying this claim was issued in June 
1988.

2.  Evidence received since the June 1988 Board decision is 
not merely cumulative or redundant of evidence submitted 
prior to that decision and is of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1988 Board decision is a final decision.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).

2.  Evidence submitted since the June 1988 Board decision is 
new and material and provides a basis to reopen the veteran's 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA laws and regulations, service connection may be 
granted for a disability incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Moreover, service connection may be granted 
for certain chronic diseases, including arthritis, if 
manifested to a compensable degree within one year subsequent 
to service.  38 C.F.R. §§ 3.307, 3.309 (1999).

However, a claim for service connection for which a prior 
final decision has been issued by an RO or by the Board may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis also may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 1998); see 
also 38 C.F.R. §§ 20.302, 20.1103 (1999).  The exception to 
this rule is set forth in 38 U.S.C.A. § 5108 (West 1991), 
which states, in pertinent part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary [of the Department 
of Veterans Affairs] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  These 
standards have recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the Jackson, Mississippi VARO 
initially denied the veteran's claim for service connection 
for a low back disorder in rating decisions issued in 
November 1980 and July 1981.  The veteran appealed these 
denials, but, in a January 1983 decision, the Board continued 
the denial on the basis that the veteran's current low back 
disorder had not been shown to be causally related to 
service.  The Jackson VARO subsequently continued this denial 
in rating decisions issued in January 1983, April 1984, 
August 1984, September 1984, April 1985, July 1985, February 
1986, July 1986, and the Chicago VARO also continued this 
denial in rating decisions issued in September 1986 and March 
1987; the basis for the continued denial was that the veteran 
had not submitted new and material evidence to reopen his 
claim.  The veteran again appealed this denial, and, in a 
June 1988 decision, the Board also found that he had not 
submitted new and material evidence to reopen his claim.  
This decision is final under 38 U.S.C.A. § 7104(a) (West 1991 
& Supp. 1998).

The Board also observes that, in a November 1991 rating 
decision, the Jackson VARO again determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disorder.  The veteran was 
notified of this decision in December 1991, and his claims 
file was subsequently transferred to the Chicago VARO.  In 
May 1992, the Chicago VARO received a statement from the 
veteran in which he clearly indicated his disagreement with 
the continued denial of his claim for service connection for 
a back disorder.  However, the Chicago  VARO did not issue a 
Statement of the Case in response to this submission from the 
veteran, which the Board finds to have met the criteria for a 
timely Notice of Disagreement.  See 38 C.F.R. § 20.201 
(1999). 

Under VA regulations, an RO must issue a Statement of the 
Case when a claimant files a timely Notice of Disagreement 
with a particular decision.  See 38 C.F.R. § 19.28 (1999).  
In this case, however, the Chicago VARO did not issue a 
Statement of the Case in conjunction with the noted December 
1991 denial.  As such, the Board finds that the December 1991 
rating decision is not final under 38 U.S.C.A. § 7105(c) 
(West 1991).  Therefore, the evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the June 1988 Board decision, the last final denial of 
the veteran's claim. 

The evidence received subsequent to the June 1988 Board 
decision includes a medical record from John E. Evans, M.D., 
dated in May 1990.  In this record, Dr. Evans noted that the 
veteran had some back pain prior to service and multiple back 
problems during service and that his back pain got 
significantly worse in 1980 as a result of loading and 
unloading trucks.  This evidence appears to suggest an in-
service disability, although it is not clear from the record 
whether this notation was based on the veteran's self-report.  
As such, this newly submitted evidence is not merely 
cumulative or redundant of evidence submitted prior to the 
June 1988 Board decision and is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
low back disorder.  Therefore, the veteran's claim is 
reopened.  38 C.F.R. § 3.156(a) (1999).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder is reopened; to that extent only, the appeal is 
granted.


REMAND

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 38 
C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Winters and Elkins, both supra; 
see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

Having reopened the veteran's claim for service connection 
for a low back disorder, the Board observes that, during his 
August 1999 Board hearing, the veteran indicated that he was 
currently receiving treatment from the Cleveland VA Medical 
Center (VAMC).  However, a review of the veteran's claims 
file reveals that no VA records dated subsequent to June 1998 
have been associated with the claims file.  Any further 
records corresponding to subsequent VA treatment reported by 
the veteran should be obtained and added to the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board finds that prior to making a determination as to 
whether the veteran's claim for service connection for a low 
back disorder is well grounded, such records should be added 
to the assembled records. 

The Board also observes that the Cleveland VARO, in an 
October 1998 rating decision, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hidradenitis of the groin and both 
axillae.  In November 1998, the RO received a statement from 
the veteran which appears to meet the criteria for a timely 
Notice of Disagreement with the October 1998 denial.  See 38 
C.F.R. § 20.201 (1999).  However, the RO has not issued a 
Statement of the Case in response to this Notice of 
Disagreement to date.  Although in the past, the Board has 
simply referred such matters to the RO in the Introduction, 
recent jurisprudence of the U.S. Court of Appeals for 
Veterans Claims clearly indicates that, in such instances, 
the Board must remand the issue back to the RO for issuance 
of a Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Cleveland 
VAMC and request all records of treatment 
of the veteran on and after June 1998.  
All records received by the RO should be 
associated with the veteran's claims 
file.

2.  With the additional information 
procured pursuant to paragraph number 1, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the appellant has presented a well-
grounded claim for service connection for 
a low back disorder.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.  If the determination of 
this claim remains unfavorable to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case 
addressing this issue.  

3.  The RO should also issue a Statement 
of the Case addressing the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for hidradenitis of 
the groin and both axillae.  This 
Statement of the Case must contain a 
complete summary of the veteran's rights 
and responsibilities in completing an 
appeal of the RO's denial.  The veteran 
should be afforded a reasonable time to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on these 
matters.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required on the veteran's 
part until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals






